Citation Nr: 0844812	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  06-06 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk


INTRODUCTION

The veteran served on active duty from September 1956 to 
April 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim of entitlement to service connection for a 
asbestosis.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The Board finds that additional development is needed prior 
to further disposition of the claim.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion where it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A.  § 5103A(d); 38 C.F.R. § 
3.159 (c)(4) (2008); Robinette v.  Brown, 8 Vet. App. 69 
(1995).   

The veteran states that his duty as a supply specialist 
exposed him to asbestos in the form of insulation.  He 
alleges exposure during demolishing buildings and pulling out 
the old asbestos wrapped pipes.  However, the veteran's 
personnel records do not indicate the veteran's specific 
duties as a supply specialist or any potential exposure to 
asbestos.

In evaluating entitlement to service connection for asbestos-
related diseases there are certain development procedures VA 
must follow.  Specifically, VA must determine whether 
military records demonstrate evidence of asbestos exposure 
during service, whether there was pre-service or post-service 
occupational or other asbestos exposure, and whether there is 
a relationship between asbestos exposure and the claimed 
disease.  Ashford v. Brown, 10 Vet. App. 120 (1997).  

In October 1999, the veteran was diagnosed with asbestosis by 
a private physician, who related it to a previous asbestos 
exposure.  Private treatment records from 2001 indicate that 
a CT scan showed chronic scarring of the lungs in addition to 
COPD.  VA treatment records from January 2001 to May 2003 are 
silent for any diagnosis of asbestosis.  None of the records 
provide a clear diagnosis of and nexus opinion on any 
asbestos related disability.

It does not appear that the veteran's complete service 
personnel records are of record.  The evidence of record as 
verified by the National Personnel Records Center (NPRC) 
shows that the veteran served with the United States Air 
Force from September 1956 to April 1960 and was honorably 
discharged.  Based upon the official evidence of record, 
however, it is unclear what the veteran's duties involved.  
As the veteran's entitlement to service connection hinges 
upon the veteran's type of service, the Board finds that a 
remand for official verification of the type of service he 
had is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's complete service 
personnel
records, specifically including 
information regarding the veteran's duty 
as a supply specialist, and associate them 
with the claims folder.

2.  Attempt to verify with service 
department or other
relevant federal agency whether it is at 
least as likely as not that the veteran's 
duties exposed him to asbestos.

3.  Thereafter, if any asbestos exposure 
in service is 
shown, schedule the veteran for a VA 
examination for the purpose of 
ascertaining whether the veteran currently 
has asbestosis and whether it is related 
to service.  The examiner diagnose all 
respiratory disabilities present.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any current respiratory disability is 
etiologically related to the veteran's 
period of active service.  If necessary, 
the examiner should reconcile the opinion 
with the other medical opinions of record.  
The rationale for all opinions expressed 
should be provided.  The claims folder, 
including all service personnel records, 
should be made available to the examiner 
for review and the examination report 
should note that review.  

4.  Then, readjudicate the claim.  If the 
decision remains adverse to the veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

